Title: To James Madison from William C. C. Claiborne, 18 November 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


18 November 1803, Natchez. “Shortly after closing my despatches of this morning I received the enclosed letter from Mr Clarke to which I returned an answer, a copy of which is likewise enclosed.”
 

   
   RC and enclosure (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC 1 p.; printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:294. For surviving enclosure, see n. 2.



   
   Claiborne probably enclosed a copy of Clark to Claiborne, 11 Nov. 1803 (DNA: RG 59, CD, New Orleans, vol. 1; printed in Carter, Territorial Papers, Orleans, 9:102–4). Another copy of this letter, dated 10 Nov. 1803, was enclosed in Clark to JM, 10 Nov. 1803.



   
   Claiborne enclosed a copy of Claiborne to Clark, 18 Nov. 1803 (1 p.; printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:294), in which Claiborne acknowledged receipt of Clark’s 11 Nov. letter, expressed his approval of Clark’s actions, and said that the local militia would accompany the troops from Fort Natchez and that a printer with equipment would arrive at New Orleans within two weeks.


